Citation Nr: 1607959	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-25 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and Compromises in Philadelphia, Pennsylvania

THE ISSUE
 
Entitlement to waiver of recovery of an overpayment of VA pension benefits in the amount of $91,154.50 plus accrued interest thereon.

(The issues of entitlement to service connection for tinnitus, a back disorder, to include intervertebral disc syndrome, , an acquired psychiatric disorder, to include posttraumatic stress disorder and depression, bilateral hearing loss, and whether new and material evidence to reopen a claim of service connection for pes planus has been received are the subject of a separate decision.)

 
REPRESENTATION
 
Appellant represented by:  Georgia Department of Veterans Services
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
ATTORNEY FOR THE BOARD
 
P. M. Johnson, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1973 to September 1975.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania, denying waiver of indebtedness.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
 
FINDINGS OF FACT
 
1. On January 5, 1998, an income-net worth and employment statement was received in support of the Veteran's claim for a permanent and total disability rating for pension purposes.  He reported no income at that time, including no monthly income, no annual income, no one-time nonrecurring income, and no income from any other source.  
 
2. In June 1998, the Veteran was granted nonservice-connected pension.  The letter that notified the Veteran of the approval of these benefits stated that his pension rate had been based upon his reported income of $0, and stated that he should notify VA right away if his family income were to change. 
 
3. In January 2001 and December 2002, the Veteran was sent letters stating that his disability pension was based upon his countable annual income of $0, and he was advised that it was his responsibility to inform VA of any income changes.   
 
4. In October 2001, the Veteran submitted a financial status report that stated his total monthly net income was $1,018.00, the monthly total he received from VA disability pension.  He denied receiving any income from any other source.
 
5. In May 2005, the Veteran reported having been in receipt of workers' compensation benefits since 1984, and was currently receiving benefits in the amount of $1,163.53 per month.
 
6. An overpayment of pension benefits in the amount of $91,154.50 plus accrued interest was validly created as a result of the Veteran's failure to report income from June 1998 through May 2005. 
 
7. The Veteran acted in bad faith in the creation of the overpayment of pension benefits. 
 
 
CONCLUSIONS OF LAW
 
1. The overpayment of pension benefits in the amount of $91,154.50 plus accrued interest was validly created.  38 U.S.C.A. §§ 5107, 5302, 5317 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.277 (2015)
 
2. Waiver of recovery of an overpayment of VA compensation in the amount of $91,154.50 plus accrued interest is precluded as a matter of law.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.272 (2015).
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The VCAA is not applicable to claims involving the validity of creations of overpayment or requests for waiver of recovery of overpayments.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Lueras v. Principi, 18 Vet. App. 435 (2004).  As such, further assistance would not aid the appellant in substantiating the claim.  Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103A (a)(2).
 
Validity of the Debt and Entitlement to Waiver
 
The debt at issue was created as a result of the Veteran's failure to report to VA his receipt of income  for a number of years, specifically between his application for nonservice-connected pension benefits in January 1998 and May 2005.  During this time, VA paid the Veteran nonservice connected pension benefits based upon his reports that he had no income.  He has requested waiver of recovery of the overpayment, he argues that he is unable to repay this debt, and that he the overpayment was due to his mistaken belief that workers' compensation benefits did not constitute income for VA pension purposes.  
 
Before VA may adjudicate a waiver application, the lawfulness of a debt must first be decided.  Schaper v. Derwinski, 1 Vet. App. 430, 434-435 (1991). 
 
In this case, the Veteran has not specifically challenged the validity of this debt.  He has stated that he did not initially intend to apply for nonservice-connected pension; however, the income-net worth and employment statement submitted in January 1998 clearly requests that a claim be processed for pension benefits as service-connected benefits had previously been denied.   
 
The evidence reflects that the Veteran received nonservice connected pension benefits effective February 1, 1998 through July 31, 2005, or a period of 90 months.  Upon review of the calculations of the RO, the Veteran's benefits resulted in total benefit payments of $91,54.50.  
 
In May 2005, the Veteran reported that he had been in receipt of workers' compensation benefits since 1984, and was currently receiving workers' compensation in the amount of $1,163.53 per month.  As the evidence undebatably shows that the Veteran's workers' compensation benefits would have made him ineligible for pension throughout the applicable period, the Board finds that an overpayment of pension benefits in the amount of $91,154.50 was validly created.  
 
Entitlement to Waiver
 
The purpose of the VA pension program is to provide a subsistence living for Veterans of a period of war who have no alternative means of support.  38 U.S.C.A. §§ 1502, 1503. 
 
The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.  Absent fraud, misrepresentation, or bad faith, a waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  However, there shall be no waiver of an overpayment, or any interest thereon, in any case where there is an indication of fraud or misrepresentation of a material fact on the part of the debtor.  The misrepresentation must be more than non-willful or mere inadvertence.  In such a case, the claimant must be given the opportunity to make a rebuttal with countervailing evidence.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962(c). 
 
In the June 2008 decision by the Committee on Waivers and Compromises, the Committee determined that waiver of recovery of the Veteran's overpayment debt was prohibited because the overpayment of pension benefits was the result of bad faith on the part of the Veteran.  38 U.S.C.A. § 5302(c).  In its decision, the Committee found that the Veteran had been informed on multiple occasions of his responsibility to report any income to VA or any changes in his income.  These notifications, including the letter that informed him of his initial grant of non-service connected pension, specifically advised the appellant that his pension was based upon a countable income of $0 from "earnings" and from "other sources."  The Committee determined that the Veteran's willful failure to report income that he had been receiving from workers compensation on multiple documents, including his initial application for pension and an October 2001 Financial Status Report, constituted bad faith on his part in the creation of the debt.  
 
For the purposes of determining annual income for pension purposes, all payments of any kind or from any source shall be included except for listed exclusions under 38 C.F.R. § 3.272 (emphasis added).  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. § 3.271(a) (2015).  Workers' Compensation benefits are not excluded as income under 38 C.F.R. § 3.272.  See 38 C.F.R. § 3.272 (2015).  
 
After review of all the evidence, including the financial evidence, the Veteran's written submissions, and his October 2015 hearing testimony, the Board finds that the Veteran's failure to report his workers' compensation income at any time over a period of over six years amounts to more than non-willful misrepresentation or mere inadvertence.  38 C.F.R. § 1.962(b). 
 
Multiple letters from 1998 to 2005 explained to the Veteran that he was awarded pension benefits on the basis of report of "$0" of countable annual income.  Multiple letters advised the Veteran that his entitlement to benefits was income sensitive.  Multiple letters advised the Veteran that he had an affirmative duty to report any income changes promptly.  Multiple letters advised the Veteran that his failure to promptly report income changes could result in an overpayment of benefits.  Hence, the Veteran was repeatedly notified of his obligation to report income and changes in income to VA.   Despite these letter the evidence shows that prior to 2005 the Veteran choose not to report his receipt of workers' compensation. 
 
The Veteran does not contest that he was required to report his income to VA; however, he contends that did not willfully misrepresent his income as he did not believe that workers' compensation benefits constituted income during the period between 1998 and 2005.  He stated on his May 2005 income statement that "I made a mistake. I did not report as income. I did not know this was income. I thought you have to work to have income."  Subsequently, he has stated that he never tried to hide receipt of workers' compensation benefits from VA.  He contends that he reported his receipt of workers' compensation benefits to the VA examiner that evaluated him for pension in April 1998. 

In his June 2009 substantive appeal the Veteran states that he had sent a letter about his workers' compensation benefits to the adjudication officer in 1998.  The April 1998 examination report states that the Veteran is disabled; however, nothing in the report states that he was receiving any disability benefits, including workers' compensation benefits.  Also, the file indicates that the Veteran informed the adjudication officer that he was "totally disabled" and unable to work due to his disabilities but it does not mention the receipt of workers' compensation benefits.  
 
The evidence shows that the Veteran acted in bad faith by not reporting his workers' compensation benefits to VA.  The law is clear that all payments of any kind or from any source shall be included except for listed as an exclusion under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271.  The United States Supreme Court has held that everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384 (1947).  Thus, regulations are binding on all who seek to come within their purview, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance." Id. at 385; see also Bryan v. West, 13 Vet. App. 482, 486-87 (2000).  Hence, the Veteran knew that all payments of any kind or from any source shall be included except for listed as an exclusion under 38 C.F.R. § 3.272.

The Board has considered the Veteran's contentions he did not know that workers' compensation benefits constituted income.  The evidence of record indicates that the Veteran did know that workers' compensation benefits constituted income for VA pension purposes.  Certainly he knew that workers' compensation constituted a payment.  Hence, the Veteran acted in bad faith in the creation of the overpayment of his pension benefits.  

The Veteran's application for compensation and pension that was received in August 1980 asks the following: "Have you or your spouse applied for or are you receiving or entitlement to receive annuity or retirement benefits or endowment insurance from any other source?"  The Veteran responded "I have a claim pending since last October 1979 with Bureau of Employees Compensation (the predecessor to workers' compensation) but I have received nothing from that source."  
 
This question and response was listed under a section titled "Income Received and Expected from All Sources." Thus in October 1980, the Veteran recognized that benefits received for workers' compensation purposes constituted income.  Now, when faced with an indebtedness due to his own action he suggests that he did not know that workers' compensation benefits constituted income.  The Board does not find the Veteran's statements that he was unaware that workers' compensation benefits constituted income to be credible.  
 
While the claims file indicates that the Veteran reported that he was "disabled" or "totally disabled" to VA sources, this does not constitute reporting receipt of workers' compensation to VA.  A Veteran must be "disabled" or "totally disabled" in order to establish entitlement to non-service-connected pension; therefore, the statements to the VA examiner and the adjudication officer in 1998 did not indicate that the Veteran was reporting his receipt of workers' compensation benefits but were supportive of his application for VA pension.   
 
The evidence of record clearly indicates that the Veteran knew of his responsibility to report his annual income and any changes of income to VA, and he acted in bad faith in his determination not to disclose his receipt of workers' compensation benefits.  The failure to provide this information resulted in the overpayment of $91,154.50 in pension benefits.  

In light of the finding of bad faith, waiver of recovery of the overpayment is precluded by law.  See 38 C.F.R. § 1.962(b).  There is no basis for further consideration regarding the elements of equity and good conscience, such as hardship or other equitable factors.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.963, 1.965. 

The appeal is denied. 
 
 
ORDER
 
Entitlement to a waiver of recovery of an overpayment in the amount of $91,154.50 plus accrued interest is denied.
 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


